This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MARY HELEN CASTILLO,

 3          Petitioner-Appellant,

 4 v.                                                                            NO. 33,209

 5 JENNIFER VALDEZ,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF SIERRA COUNTY
 8 Matthew G. Reynolds, District Judge

 9 Law Office of Steven L. Almanza
10 Steven L. Almanza
11 Las Cruces, NM

12 for Appellant

13 New Mexico Legal Group
14 Sarah M. Armstrong
15 Albuquerque, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.



6                                              _______________________________
7                                              M. MONICA ZAMORA, Judge


8 WE CONCUR:


 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge


11 _________________________________
12 LINDA M. VANZI, Judge




                                           2